Case: 1:21-cv-00191 Document #: 4 Filed: 03/08/21 Page 1 of 1 PagelD #:10

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

Ryan Alton
Case No: 21 C 191

V. Judge: Martha M. Pacold

a a_i _e

City of Bolingbrook, et al.,

ORDER

The court has reviewed Plaintiff's motion to proceed in forma pauperis (IFP)

[3]. However, Plaintiff has not submitted the current federal IFP application. If
Plaintiff wishes to proceed, he must either: (1) submit a truthful and complete
federal IFP application in accordance with this order or (2) pay the full statutory
filing fee of $402.00 by mailing a check or money order made payable to the Clerk of
Court, which includes Plaintiff's name and the case number assigned to this case, to
the Clerk of Court, United States District Court, 219 S. Dearborn Street, Chicago,
Tllinois 60604, attn: Cashier’s Desk, 20th Floor. The Clerk of Court is directed to
send Plaintiff a blank copy of the court's current application to proceed in forma
pauperis (for non-prisoners), a motion for attorney representation form, one blank
USM-285 form, and instructions along with a copy of this order.

Date: March 8, 2021 /s/ Martha M. Pacold
